UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 16, 2009 THE STEAK N SHAKE COMPANY (Exact name of registrant as specified in its charter) INDIANA 0-8445 37-0684070 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 36 S. Pennsylvania Street, Suite 500 Indianapolis, Indiana 46204 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (317) 633-4100 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. This amendment provides additional information on the Registrant’s Board of Directors to that first reported in the Form 8-K filed March 17, 2009. On March 16, 2009, Director John W. Ryan, who had previously indicated his intention not to seek re-election, agreed to stand for re-election at the 2009 Annual Meeting of Stockholders.Dr. Ryan has been a director since 1996. On March 17, 2009, Director Wayne L. Kelley indicatedthat he would not stand for re-election at the 2009 Annual Meeting of Stockholders.His decision was not a result of a disagreement with the Registrant or any matter related to the Registrant’s operations, policies, or practices.Mr. Kelley has been a Director since 2003. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. THE STEAK N SHAKE COMPANY By: /s/ Sardar Biglari Sardar Biglari Executive Chairman and Chief Executive Officer Dated: March 20, 2009
